Title: From George Washington to John Hancock, 23 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 23. 1776

I beg leave to inform Congress that Yesterday morning & in the course of the preceeding night, a considerable body of the Enemy amounting by report to Eight or Nine thousand, and these all British, landed from the Transport Ships mentioned in my Last at Gravesend Bay on Long Island, and have approached within three miles of our Lines, having marched across the Low, cleared Grounds, near the Woods at Flat Bush where they are halted from my last Intelligence.
I have detached from hence, Six Battallions as a reinforcement to our Troops there, which are all that I can spare at this Time, not knowing but the Fleet may move up with the Remainder of their Army and make an Attack here on the next Flud Tide. If they do not, I shall send a further reinforcment should It be necessary, and have ordered five Battallions more to be in readiness for that purpose. I have no doubt, but a little Time will produce some Important events. I hope they will be happy—The Reinforcement detached yesterday went off in high spirits, and I have the pleasure to Inform you that the whole of the Army, that are effective & capable of duty, discover the same and great chearfulness. I have been Obliged to appoint Major Genl Sullivan to the command on the Island, owing to Genl Green’s Indisposition, he has been extremely Ill for several days and still continues bad.

By Wednesday Evening’s post, I received a Letter from Genl Ward Inclosing a Copy of the Invoice of the Ordinance Stores taken by Captn Manly with the appraisemt of the same made in pursuance of my direction founded on the Order of Congress which I do myself the Honor of transmitting.
You will also receive the Treaty between the Commissioners and the Indians of the Six Nations and Others, at the German Flats, which Genl Schuyler requested me to forward by his Letter of the 18 Instt. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

